—In an action to recover damages for personal injuries, the plaintiff Louise Mullen appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated February 19, 2002, as granted that branch of the motion of the defendant Angel Marocchi which was for summary judgment dismissing the complaint insofar as asserted by her against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
In opposition to the defendant Angel Marrochi’s demonstration of his prima facie entitlement to judgment as a matter of law dismissing the complaint insofar as asserted by the plaintiff Louise Mullen against him, Mullen failed to raise a triable issue of fact (see CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Thus, the Supreme Court properly granted that branch of the motion which was for summary judgment dismissing the complaint insofar as asserted by Mullen against Marocchi. Ritter, J.P., Feuerstein, McGinity and Luciano, JJ., concur.